Title: From George Washington to Benjamin Lincoln, 14 October 1782
From: Washington, George
To: Lincoln, Benjamin


                  Dear Sir
                     
                     Head Quarters 14th October 1782
                  
                  I have been honored with your favors of the 8th 9th and 10th Instants—I am obliged by the sketches respecting Canada—They may be of use—In my letter of the 7th which had not reached you—I gave you my opinion upon the propriety of permitting the Officers taken at York to go into New York.
                  It is very much my wish to have the Company from the Jersey line stationed at Wyoming withdrawn from thence—but as they were posted there by particular direction of Congress—I would not withdraw them without their approbation—You will therefore be pleased to know whether the measure would be agreeable to them—The Officers and Men wish to be relieved.
                  I shall appoint a Board of Officers to settle the Rank of Lt Cols. Huntington and Gray in obedience to the Resolve of Congress.  I have the honor to be &c. 
                  
                  
               